

Exhibit 10.28
FORM OF AWARD AGREEMENT
CST Brands, Inc. Amended and Restated 2013 Omnibus Stock and Incentive Plan
 
Non-Employee Director Restricted Stock Unit Award (US)
 
This Award Agreement (this “Agreement”) is between CST Brands, Inc., a Delaware
corporation (“Company”), and /$ParticipantName$/, a Non-Employee Director of the
Company or one of its affiliates (“Participant”), who agree as follows:
1.                 Introduction.  Pursuant to the CST Brands, Inc. Amended and
Restated 2013 Omnibus Stock and Incentive Plan (as amended, effective June 4,
2014, and as may be further amended from time to time, the “Plan”), on
/$GrantDate$/ (“Date of Grant”), Participant was awarded /$AwardsGranted$/
Restricted Stock Units (as defined in the Plan) under the Plan.  The parties
hereby enter into this Agreement to evidence the terms, conditions and
restrictions applicable to the Restricted Stock Units.
2.                 The Plan, Restrictions, Vesting.  The Plan is incorporated
herein by reference for all purposes, and Participant hereby agrees to the terms
and conditions stated therein applicable to the Restricted Stock Units and the
rights and powers of Company and the Committee as provided therein.  In
addition, Participant agrees as follows:
(a)               Non-Transferrable.  Except to the extent otherwise provided in
the Plan or this Agreement, the Restricted Stock Units issued to Participant
under the Plan may not be sold, exchanged, pledged, hypothecated, transferred,
garnished or otherwise disposed of or alienated at any time.
(b)              Vesting.  Except to the extent otherwise provided in Section
2(c), Participant’s rights to and interest in the Restricted Stock Units shall
vest and accrue to Participant on the first anniversary of the Date of Grant,
provided Participant has continually remained a Non-Employee Director through
such date.
(c)               Termination of Service.  Except as otherwise provided below
following a Change of Control, if Participant’s service as a Non-Employee
Director is voluntarily terminated by the Participant, or is removed by the
Company in accordance with the Company's Bylaws, then the Restricted Stock Units
that remain unvested shall automatically lapse and be forfeited at the close of
business on the date of Participant’s termination of service, except for as
follows:



--------------------------------------------------------------------------------



                                                                (i)                       Death,
Disability or Retirement.  If Participant’s service as a Non-Employee Director
is terminated because of retirement, death or Disability, the Restricted Stock
Units that remain unvested shall remain outstanding and vest according to
Section 2(b) as if Participant continually remained a Non-Employee Director
through such date;
                                                              (ii)                       Termination
in Connection with a Change of Control.  If (A) the Award remains outstanding,
or is otherwise assumed or replaced by a surviving or successor corporation
following a Change of Control with a substantially similar award (a “Replacement
Award”) and (B) Participant’s service as a Non-Employee Director is
involuntarily terminated by the Company other than for Cause upon, or within two
years following, the effective date of such Change of Control, the Restricted
Stock Units that remain unvested shall remain outstanding and vest according to
Section 2(b) as if Participant continually remained a Non-Employee Director
through such date; and
                                                            (iii)                       Termination
in Connection with Failure to Nominate. If Participant’s service as a
Non-Employee Director is terminated because the Board fails to re-nominate such
Participant to serve as a Non-Employee Director on the Board, the Restricted
Stock Units that remain unvested shall remain outstanding and vest according to
the schedule set forth in Section 2(b) as if Participant continually remained a
Non-Employee Director until the first anniversary of the Date of Grant.
(d)           Delivery of Shares Upon Vesting.  Upon the vesting of each
Restricted Stock Unit subject to this Agreement, Participant will be entitled to
receive a share of Common Stock (as defined in the Plan).  Subject to Section
2(f) herein, the delivery of shares of Common Stock under this Plan upon vesting
of Restricted Stock Units shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event within sixty (60)
days of the applicable date of vesting.
(e)            Dividend Equivalent.  Notwithstanding Section 4 herein, in
addition to the right to receive Common Stock upon vesting as described in
Section 2(b) above with respect to each Restricted Stock Unit, Participant will
be entitled to receive periodic cash payments in relation to dividends that are
paid on Common Stock (the “Dividend Equivalent”).  For purposes of the
settlement of a Dividend Equivalent under this Agreement, Participant will be
deemed to be a holder of one share of Common Stock for each unvested Restricted
Stock Unit held by Participant.  As and when dividends are declared on Common
Stock, in settlement of the Dividend Equivalent granted hereunder, Participant
will be entitled to receive a cash payment equal to the product of: (i) the
declared dividend per share of Common Stock, multiplied by (ii) the number of
unvested Restricted Stock Units held by Participant on the dividend record
date.  Cash payments in settlement of any Dividend Equivalent shall be subject
to applicable withholding and employment taxes and shall be made upon, or as
soon as possible following, payment of the declared dividend to holders



--------------------------------------------------------------------------------



of Common Stock, but in no event later than the end of the calendar year in
which the respective dividend is paid to holders of Common Stock.  Dividend
Equivalents relating to a Restricted Stock Unit will terminate and be forfeited
as of the earliest to occur of: (i) the lapsing and forfeiture of the Restricted
Stock Unit as provided in the Plan or (ii) the vesting of such Restricted Stock
Unit in accordance with Section 2(b) above.
(f)              Book Entry Shares.  Participant agrees that in lieu of
certificates representing Participant’s shares of Common Stock acquired pursuant
to the vesting of Restricted Stock Units, shares may be issued in uncertificated
form pursuant to the Direct Registration System of Company’s stock transfer
agent.
(g)               Restructuring or Reorganization.  If, as the result of a stock
split, stock dividend, combination of shares or any other change, including an
exchange of securities for any reason, the Participant shall be entitled to new
or additional or different shares of stock or securities, such stock or
securities shall be subject to the terms and conditions of the Plan and this
Agreement.
3.                 Change of Control.  In addition to the rights provided under
Section 2(c)(ii), unless otherwise specifically prohibited under applicable law,
or by the rules of any governmental agency or authority or national securities
exchange on which any shares of Company’s capital stock are then listed or
traded, the Committee may, in its sole discretion, at any time prior to,
coincident with, or after the time of a Change of Control, take one of the
following actions:
(a)               provide for the acceleration of any time periods, or the
waiver of any other conditions, relating to the vesting of the Restricted Stock
Units if Participant’s service as a Non-Employee Director has been terminated as
a result of a Change of Control so that the Restricted Stock Units may be vested
in full on or before a date fixed by the Committee;
(b)              provide for the purchase of the outstanding shares of
Restricted Stock from Participant if Participant’s service as a Non-Employee
Director has been terminated from and after a Change of Control, upon
Participant’s request, for an amount of cash equal to the amount that would have
been obtained upon the vesting of all Restricted Stock Units; or
(c)               cause the Award of the Restricted Stock Units to be assumed or
a Replacement Award issued therefor, by the surviving corporation in such Change
of Control.
4.                No Stockholder Rights.  Participant shall not have any rights
of a stockholder of the Company with respect to any shares of Common Stock
issuable upon the vesting of Restricted Stock Units subject to this Agreement
(including the right to vote and to receive dividends and other distributions
paid with respect to shares of Common Stock), unless and until, and only to the
extent, the Restricted Stock Unit Award is settled by the issuance of such
shares of Common Stock to Participant.



--------------------------------------------------------------------------------



                
5.                 Miscellaneous.  All capitalized terms contained in this
Agreement shall have the definitions set forth in the Plan unless otherwise
defined herein.  This Agreement shall be binding upon the parties hereto and
their respective beneficiaries, heirs, administrators, executors, legal
representatives and successors.
6.                 Code Section 409A.  This Agreement and the Award evidenced
hereby are intended to be exempt from, or otherwise comply with, Section 409A of
the Code and the regulations promulgated thereunder in all respects and shall be
interpreted and administered in such a manner.  If necessary in order to ensure
such exemption or compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.  In no event shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
Participant under Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.
7.                 Definitions. For the purposes of this Agreement, the
following terms shall have the meanings as indicated:
            “Cause” means (i) the willful and continued failure by Participant
substantially to perform Participant’s duties with the Company or any of its
Subsidiaries (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness), after a written  demand for
substantial performance is delivered to Participant by the Company that
specifically identifies the manner in which the Company believes that
Participant has not substantially performed Participant’s duties, or (ii) the
willful engaging by Participant in conduct demonstrably and materially injurious
to the Company, or (iii) a conviction of, a plea of nolo contendere, a guilty
plea, or confession by Participant to, an act of fraud, misappropriation or
embezzlement or any crime punishable as a felony or any other crime that
involves moral turpitude.  For purposes of this definition, no act, or failure
to act, on the part of Participant shall be considered “willful” unless done, or
omitted to be done, by Participant without reasonable belief that Participant’s
action or omission was in the best interests of the Company and was lawful. 
With respect to the above definition of “cause”, no act or conduct by
Participant will constitute “cause” if Participant acted: (i) in accordance with
the instructions or advice of counsel representing the Company, or (ii) as
required by legal process.
            “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:
(i)         Acquisition of Stock by Third Party.  Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding shares of capital stock;



--------------------------------------------------------------------------------



(ii)        Change in Board.  During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board of Directors of Company
(the “Board”), and any new director (other than a director designated by a
Person who has effected a transaction described in subparagraph (i) of this
definition without the consent of the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a least
a majority of the members of the Board;
(iii)       Corporate Transactions.  The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than a majority of the combined voting
power of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation which such shares give the holder(s) thereof
the power to elect at least a majority of the board or other governing body of
such surviving entity;
(iv)   Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or
(v)        Other Events.  There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Act (as defined below), whether or not the Company is then
subject to such reporting requirement.
            “Disability” means that Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. 
            “Person” means a person (as such term is used in Rule 13d-5 of the
SEC promulgated under the Exchange Act), or group (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act and the rules and regulations
promulgated thereunder)).
 By your signature and the Company’s signature below, you and the Company agree
that the Restricted Stock referenced above is granted under and governed by the
terms and conditions of this Agreement and the Plan (as may be amended) attached
hereto, all of which are made a part of this Agreement.



--------------------------------------------------------------------------------



CST BRANDS, INC.
By: ____________________________________
____________________________________
Kimberly S. Lubel
Chief Executive Officer and President
Date
 
 
Accepted:
 
_______________________________________
 
 
 
 
____________________________________
Participant: [___________________]
Date

 
 
 
 
 



